Citation Nr: 1107237	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-24 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for peptic ulcer 
disease (claimed as stomach bleeding).   


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1976 to October 1976.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 decision by the Department of Veterans 
Affairs (VA), Jackson, Mississippi Regional Office (RO).  

The Veteran presented testimony at a personal hearing in December 
2010 before the undersigned Veterans Law Judge.  A copy of the 
hearing transcript was attached to the claims file.

The issue of entitlement to service connection for residuals of 
stomach bleeding/peptic ulcer disease is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An unappealed RO determination in September 1997 denied 
entitlement to service connection for peptic ulcer disease.  

2. Additional evidence submitted since the September 1997 denial 
of service connection for peptic ulcer disease raises a 
reasonable possibility of substantiating the claim when all 
statements are accepted as true.


CONCLUSIONS OF LAW

1. The September 1997 rating decision which denied entitlement to 
service connection for a peptic ulcer disease is final. 38 
U.S.C.A. § 7105 (West 2002).

2. New and material evidence has been received since the last 
final decision denying service connection for peptic ulcer 
disease; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 C.F.R. § 3.159(b)(1) (including as amended effective 
May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Regarding the appeal to reopen the claim of service connection 
for peptic ulcer disease, inasmuch as the determination below 
constitutes a full grant of that portion of the claim, there is 
no reason to belabor the impact of the VCAA on this matter, since 
any error in notice timing is harmless.

New and material evidence

If new and material evidence is presented or secured with respect 
to a claim that has been finally disallowed, the claim shall be 
reopened and reviewed. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a Veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since the 
last final disallowance of the claim is "new and material."

Under 38 C.F.R. § 3.156(a), new and material evidence is defined 
as evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, which 
is neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly decide 
the merits of the claim. 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board notes that there 
has been a regulatory change with respect to the definition of 
new and material evidence, which applies prospectively to all 
claims made on or after August 29, 2001. See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  
As the Veteran filed his claim prior to this date, in June 2001, 
the earlier version of the law is applicable here.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed. Justus 
v. Principi, 3 Vet. App. 510 (1992). In order for evidence to be 
sufficient to reopen a previously disallowed claim, it must be 
both new and material.  If the evidence is new, but not material, 
the inquiry ends and the claim cannot be reopened. See Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist the Veteran in developing the 
facts necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 
Supp. 2002)(eliminates the concept of a well-grounded claim).

Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
peptic ulcer disease.  

The Veteran essentially contends that he was sustained an injury 
to his stomach during IADT and that such injury either caused or 
aggravated peptic ulcer disease.  

Service connection for peptic ulcer disease was originally denied 
by a September 1997 rating decision.  At that time, the RO 
determined that the Veteran's claimed condition was not directly 
incurred or aggravated by service.  It was noted that the 
Veteran's only active service was his initial active duty for 
training from July 1976 to October 1976 and that there was no 
evidence of treatment for peptic ulcer disease during this time 
period.  The Veteran did not appeal the rating decision and it 
became final. See 38 U.S.C.A. §7105.

The evidence of record at the time of the last final 
determination in September 1997 included a July 1976 Report of 
Army National Guard enlistment examination and a May 1997 
statement from the Veteran's physician.  The enlistment 
examination was silent as to complaints, treatment, or diagnoses 
relating to the stomach.  The 1997 physician's statement 
indicated that the Veteran had been treated for peptic ulcer 
disease in March or 1978 and that he had been treated with 
medication for many years without improvement.  The physician 
further noted that the Veteran underwent a vagotomy and 
pyloroplasty in December of 1978 due to failure of medical 
treatment for such disease.  

In January 2007, the Veteran sought to reopen his claim for 
peptic ulcer disease, claimed as bleeding ulcer.  In  January 
2008 and March 2008 rating decisions, the RO denied requests to 
reopen the claim.  The Veteran disagreed with those 
determinations and initiated the instant appeal.  The Board must 
now consider whether any evidence submitted subsequent to the 
September 1997 determination is new and material.

In this regard, the evidence submitted after the last final prior 
denial by the RO in September 1997 includes December 2010 hearing 
testimony, statements from the Veteran and his family members, 
private and VA treatment records, and various service documents 
submitted by the Veteran.  This evidence is discussed below. 

An Army National Guard Retirement Credits record shows that the 
Veteran's service consisted of inactive duty for training from 
July 9, 1976 to October 29, 1976.  The record contains no other 
personnel or service treatment records.  

In a January 2007 statement, the Veteran claimed that he was hit 
in the stomach during his physical training in the National Guard 
and that he experienced internal (stomach) bleeding as a result.  
Shortly thereafter, he claims that he had part of his stomach 
removed.  

VA and private treatment records show that the Veteran has been 
treated for gastrointestinal problems and peptic ulcer disease 
since approximately 1978.  The medical evidence also suggests 
that the Veteran had experienced ulcer/stomach problems since 
service.  

In April 2007 and May 2007 statements from the Veteran's mother 
and brother, it was noted that the Veteran was in "very good 
health" prior to his enlistment into the National Guard.  His 
mother stated that after returning from his National Guard 
service in October 1976, he was very ill with stomach problems, 
including pain, bleeding, and vomiting.  The Veteran's brother 
similarly stated that he had no stomach problems prior to 
entering service.  

At his December 2010 Travel Board hearing before the undersigned, 
the Veteran testified that he was hit in the stomach during 
physical training and that, in turn, caused him to cough up fluid 
and bleed.  He stated that he was sent to the infirmary at Fort 
Jackson and that he was treated continuously for stomach problems 
during service.  He further testified that he had been diagnosed 
with a stomach ulcer as a child and that he had been told by a 
physician at Fort Jackson that his pre-existing ulcer disease was 
essentially aggravated by the in-service stomach injury.  He also 
indicated that he had attempted to obtain his service treatment 
records but that he was told they were "classified."  

The private treatment records from 1978 suggest that the 
Veteran's ulcer may have pre-existed service; they also show 
treatment for peptic ulcer disease and other gastrointestinal 
problems shortly after his discharge from the National Guard.  
Such records are both new and material as they raise a reasonable 
possibility of 


substantiating the claim for service connection for residuals of 
a stomach injury and/or for aggravation of a pre-existing ulcer 
disease.  

The record also contains new lay assertions from the Veteran and 
his family members which, taken together with the balance of the 
evidence of record, raises a reasonable possibility of 
substantiating the claim.  The new assertions are accepted as 
true for purposes of reopening the claim, without regard to other 
evidence of record. Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accepting the 
validity of those assertions of in-service injury and continuity 
stomach of symptomatology, the claim must be reopened. 38 C.F.R. 
§ 3.156(a); see also Buchanan v. Nicholson, 451 F.3d. 1331, 1335 
(Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. 
Cir. 2009); and Barr, 21 Vet.App. at 307 (stating that an 
alternative method of establishing the second or third Caluza 
element is through demonstration of continuity of 
symptomatology).  


ORDER

New and material evidence has been submitted to reopen the claim 
of entitlement to service connection for a peptic ulcer 
disability, to this extent only the claim, is granted.


REMAND


The Veteran contentions are two-fold.  First, he contends that 
his peptic ulcer disease pre-existed his entry to the National 
Guard and that such disease was aggravated by an in-service (IADT 
or ADT) injury to his stomach.  Alternatively, he argues that he 
suffers from residuals of the in-service stomach injury, to 
include peptic ulcers, bleeding, and other gastrointestinal 
problems.  



Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2010).  Active military, naval, or air service 
includes any period of active duty for training (ADT) during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in the line of duty, 
or any period of inactive duty training (IADT) during which the 
individual concerned was disabled or died from an injury incurred 
in or aggravated in the line of duty. 38 U.S.C.A. § 101(21) and 
(24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2010).  ADT 
includes full- time duty performed for training purposes by 
members of the Reserves and National Guard of any state. 38 
U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1) and (3) 
(2009).  Presumptive periods do not apply to ADT or IADT. Biggins 
v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service 
connection may be granted for a disability resulting from a 
disease or injury incurred or aggravated while performing ADT, or 
from an injury incurred or aggravated while performing IADT. 38 
U.S.C.A. §§ 101(24), 106, 1131 (West 2002).

As an initial matter, it is not readily apparent from the records 
whether the Veteran's reserve service consisted entirely of IADT 
or whether he also had a period(s) of ADT.  Verification of this 
service is needed before the Board can fully review the Veteran's 
claim.  

Additionally, although the Veteran has submitted copies of his 
National Guard Enlistment Record and Report of Medical History, 
it is not clear that the record is complete.  In this regard, 
army National Guard Reserves treatment records and personnel 
records have not been associated with the claims file.  The 
RO/AMC should obtain any outstanding National Guard and Army 
Reserves service treatment records and personnel records and 
should associate them with the claims file.  Again, the Veteran 
testified that he sought treatment at the Fort Jackson infirmary 
immediately after his claimed injury to the stomach and that he 
was continuously 


treated for stomach problems thereafter.  See 38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
("...an [agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, may 
constitute clear and unmistakable error.").  

In addition to verifying any periods of ADT and IADT and 
obtaining the Veteran's service treatment and/or personnel 
records associated with his National Guard service, the Board 
finds that a VA examination should be conducted if the 
aforementioned records show that the Veteran either had a 
preexisting stomach/peptic ulcer disability which was aggravated 
(by injury to the stomach) during a qualifying period of ADT or 
IADT, or whether a stomach injury was incurred during a period of 
ADT or IADT.  

Accordingly, the case is REMANDED for the following action:

1. Contact (a) the National Personnel Records 
Center, (b) the Adjutant General's Office of 
the Mississippi National Guard, (c) the Army 
National Guard Readiness Center, and (d) any 
other appropriate source and request copies 
of the Veteran's complete service treatment 
records concerning his service with the 
Mississippi Army National Guard from July 
1976 to October 1976 (to include, but not 
limited to, all clinical records, all records 
related to a stomach injury at Fort Jackson, 
any line of duty reports, and all records 
related to any Physical Evaluation Board 
proceedings) and his complete service 
personnel records.  All attempts made to 
locate these records should be documented for 
the file.



Also, request verification of the complete 
dates of the Veteran's service, as well as 
the type of service during each period of 
enlistment, i.e., whether it was active duty 
for training or inactive duty for training.  
All periods of active duty for training or 
inactive duty for training should be 
separately noted.

2. The RO/AMC obtain all outstanding VA 
treatment records and should associate them 
with the claims file.  If the search for such 
records has negative results, documentation 
to that effect must be added to the claims 
file.

3. If the above-requested service records 
show that either (1) the Veteran was disabled 
from a stomach injury during a period of ADT 
or IADT; or (2) that he treated for 
stomach/peptic ulcer problems during a period 
of ADT, the claims folder should be forwarded 
to an appropriate VA examiner for an opinion 
to determine if the Veteran had a pre-
existing stomach/peptic ulcer disability that 
was aggravated by an in-service injury to the 
stomach (during either ADT or IADT), and to 
determine if a stomach disability was 
incurred or aggravated during a period of 
active duty for training or inactive duty for 
training for the Army National Guard.  The 
claims folder must be made available to the 
examiner for review prior to examination.  
The examiner should respond to the following:

a). State whether the Veteran's peptic 
ulcer/stomach disability preexisted his 
reserve service;



b). If the Veteran's peptic ulcer/stomach 
disability is found to have preexisted 
service, state whether the evidence of record 
demonstrates that such a disorder permanently 
increased in severity during a period of 
active duty for training or inactive duty for 
training for the Army National Guard; and if 
so, state whether such worsening constituted 
either the natural progression of the 
disorder, OR whether such worsening 
constituted chronic aggravation due to 
service;

c). If a stomach/peptic ulcer disability is 
found not to have preexisted service, 
indicate whether it is at least as likely as 
not that a stomach/peptic ulcer disability 
was incurred during a period of active duty 
for training or inactive duty for training 
for the National Guard. 

The term "aggravated" in the above context 
refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

The examiner should provide a complete 
rationale for his or her opinion with 
references to the evidence of record.

The RO/AMC should review the medical opinion 
to ensure that it is in complete compliance 
with this remand. If deficient in any manner, 
the RO must implement corrective procedures.



4. Upon completion of the above, readjudicate 
the issue on appeal.  If any benefit sought 
on appeal remains denied, the Veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


